Motions for a stay and for “further direction”, which the Court of Appeals treats as .a motion to amend remittitur, granted to the following extent: Return of remittitur requested and, when returned, it will be amended to read as follows: The order of the Appellate Division of the Supreme Court appealed from herein be, and the same hereby is, reversed, without costs, and the matter remitted to Special Term, with directions that it annul all action taken at the annual meeting of members of the corporation held on May 1, 1960; that it order that as soon as practicable a new meeting of the present members be called in accordance with section 1 of article VII of the by-laws ; and that, pending the holding and termination of the business of such meeting, no meeting of the board of directors of the corporate respondent shall be held for the purpose of amending the present by-laws as to membership.